Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are allowed. Claims 15-21 are cancelled from consideration.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott S. Kokka (Reg. No. 51893) on 05/09/2012.

Claims 15-21 has been amended as follows: 
In the Claims:
15-21.       (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11:
The prior art of record, RAMAIYER (U.S. Patent Application Publication No. 20190079959) teaches systems and methods for supporting slowly changing dimensions and metadata versioning in a multidimensional database, wherein the multidimensional database server supports at least one hierarchical structure of data dimensions. A data dimension can slowly change over time. When such changes occur, metadata associated with the data dimension can be updated. Advantageously, a current snapshot of the data structure can allow searching of previous changes to the slowly changing dimension based upon the metadata. 
The prior art of record, Chowdhary et al (U.S. Patent Application Publication No. 20090006146) teaches a system for generating a model for tracking a changing dimension feature of data in a business model includes a memory for storing the business model and a computer readable code for modeling the changes in the changing dimension feature and a processor for executing the computer readable code to perform method steps including capturing the changing dimension feature of the business model, transforming the changing dimension feature into a data warehouse model corresponding the business model, identifying changing dimensions and attributes in the changing dimension feature according to the data warehouse model, and generating a run-time deployable component for tracking the changing dimension feature based on the identified changing dimensions and attributes.  
The prior art of record, Roskowski (U.S. Patent Application Publication No. 20190179729) teaches systems and methods for delta state tracking for event stream analysis. Events at a device are tracked and stored locally or forwarded to a server. The events collectively form an event stream. When an event of interest occurs, the precise configuration of a device at the time of the event of interest can be determined by applying the event stream in chronological or reverse chronological order to a snapshot of the device's configuration. Thus, the snapshot can be taken at any time. Tracking the deltas to the device's configuration enables the precise configuration at the time of the event of interest to be determined.  
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “A method of improving database visualization, comprising: periodically generating a set of database images of a database; including a timestamp on each of the set of database images; defining a slowly changing dimension in the database, the slowly changing dimension comprising a value that on average changes less frequently than a rate of said periodically generating the set of database images of the database; integrating the set of database images into a data structure, the data structure storing a history of the slowly changing dimension including a range of time associated with each value held by the slowly changing dimension, wherein said integrating is chronologically agnostic with respect to a timestamp order of integration of each of the set of database images, and the each value is associated with a database image of the set of database images and the data structure is configured to integrate, in parallel, a progressing forward chronological database image with a progressing reverse chronological database image, another range of time being stored in the data structure when another value held by the slowly changing dimension different than the each value held by the slowly changing dimension is determined, the another value being associated with a database image different than another database image associated with the each value, the range of time being temporally continuous and non-overlapping with the another range of time; and preparing a report based on the data structure that visually depicts in a display system the history of the slowly changing dimension” as cited in independent claims 1 and 11. For example, see paragraphs [0012]-[0019] and FIG. 1, FIG. 1 is a flowchart illustrating a method of generating a data structure including a history of slowly changing dimensions. In step 102, a system develops a data source or a database. The database includes a number of objects or entities that store values. Entities such as contact information, sales data, accounts receivable, personal statistics, values assigned to opportunities, etc. are all suitable examples. In step 104, one or more of the entities is defined as a relevant slowly changing dimension. The slowly changing dimensions are data values that do not change frequently on a computational scale. For the purposes of this disclosure, a slowly changing dimension is a value that, on average, changes less frequently than the rate the system generates database snapshots of the database containing the value. While each of the entities provided as an example above is inherently a slowly changing dimension as a function of the frequency of updates, a "relevant" slowly changing dimension is determined either by the system automatically or by a user of the system. A relevant slowly changing dimension is one that is included in a history table of slowly changing dimensions. The system may automatically define the relevancy of a slowly changing dimension by data types -- that is, all objects/entities falling into certain classes may be automatically defined as relevant slowly changing dimensions. Users may define any object/entity with a store value as a relevant slowly changing dimension based on whim or other arbitrary criteria. A given slowly changing dimension may include multiple elements each storing a different value. For example, where the slowly changing dimension is contact information, one element may be a phone number, and another element may be an email address. In step 106, the system periodically captures database images of the database storing the objects. These database snapshots may be generated prior to the definition of relevant slowly changing dimensions. Dimensions may be defined after the existence of database snapshots. Examples of the frequency include twice daily, daily, bi-weekly, and monthly. Database snapshots are typically used to revert the database to a previous snapshot, or to parse through changes. However, parsing through changes is typically performed using the database images themselves. Using the database images to parse through history is a cumbersome, human intensive process. In step 108, the database snapshots are processed into a data structure that stores historical ranges for which a given slowly changing dimension held a particular value. The ranges are continuous through time and non-overlapping. Each element of each slowly changing dimension has a table that stores the timestamp range where the element held a particular value. A value that changes multiple times between periodic snapshots will not be captured by the table”. These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.

Claims 2 – 10 and 12-14:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. Milousheff et al, U.S. Patent Application Publication No. 20140279977, is directed to a method for data access of slowly changing dimensions of database data, wherein the system includes storing selected historical persist dimension attribute data utilizing a row insertion without updating all previous versions of the selected persist dimension attribute, and generating a view of persisted dimension attribute data as dual values utilizing a star join. 
2. Banerjee et al, U.S. Patent No. 8156083, is directed to techniques for history enabling a table in a database system so that past versions of rows of the history-enabled table are available for temporal querying. The table is history enabled by adding a start time column to the table and creating a history table for the history-enabled table. The start time field's value in a row of the history-enabled table indicates when the contents of the row last changed. The rows of the history table are copies of rows of the history-enabled table that have been deleted or updated. The rows include end time fields whose values indicate when the row was updated or deleted. A history table's row thus indicates a period in which the history table's row was in the history-enabled table. Temporal queries are performed on a view which is the union of the history-enabled table and the history table. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        05/12/2022